Citation Nr: 0011702	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  93-18 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for 
hypertension with arteriosclerotic heart disease, currently 
rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for hypertension 
with arteriosclerotic heart disease, currently rated as 30 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active service in the Army from March 1970 
to February 1972.  This matter originally came before the 
Board of Veterans' Appeals (Board) on appeal of rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico which reduced 
the appellant's evaluation for his service-connected 
hypertension and arteriosclerotic heart disease from 40 
percent to 30 percent, effective May 1993, and which denied 
his claim for an increased evaluation thereafter.  The case 
was remanded to the RO by the Board in June 1995; the RO has 
now returned the case to the Board for appellate review.

The Board notes that, while the case was in remand status, 
the case was transferred to the New York, New York RO because 
the appellant had been a VA employee at the San Juan RO and 
desired to have the case handled by a different RO.  The 
transfer was accomplished in September 1997, and therefore, 
the New York RO issued the most recent Supplemental 
Statements of the Case, as well as the rating decision, dated 
in March 1999, in which the appellant's claims for secondary 
service connection for a renal disorder and diabetes were 
denied.  Because the appellant has apparently neither 
initiated nor completed the procedural steps necessary for an 
appeal on either of these issues, neither of them has been 
included in the Board's appellate review below.  The New York 
RO was the certifying RO.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  In November 1992, the RO proposed to reduce the schedular 
rating for the appellant's service-connected hypertension 
disability from 40 percent to 30 percent.  The appellant was 
notified of this proposed reduction that same month; he was 
also notified that he had 30 days to request a hearing and 60 
days to submit additional evidence.

3.  The medical evidence does clearly reflect that the 
appellant's cardiac disability has undergone material 
improvement that is reasonably certain to continue under the 
ordinary conditions of life.

4.  The appellant's hypertension is currently manifested by 
the need to take blood pressure medications.  His systolic 
pressure is not shown to be predominately 200 or more, and 
the diastolic pressure is not shown to be predominately 120 
or more; his ejection fraction is greater than 60 percent; 
his ejection fraction is greater than 60 percent and there is 
no evidence of any coronary occlusion or enlargement of the 
heart.


CONCLUSIONS OF LAW

1.  The rating for the arteriosclerotic heart disease with 
hypertension disability has been properly reduced to 30 
percent, and the criteria for restoration of a 40 percent 
evaluation for the disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.7, 
4.104, Diagnostic Codes 7005, 7007, 7101 (1997).

2.  The criteria for a rating in excess of 30 percent for 
hypertension with arteriosclerotic heart disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005, 7007, 7101 (1999); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005, 7007, 7101 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claims are 
well-grounded, in that he has presented plausible claims.  
38 U.S.C.A. § 5107.  The Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the appellant in developing the 
facts pertinent to his claims is required to comply with the 
duty to assist the veteran as mandated by 38 U.S.C.A. § 5107.

The appellant's hypertension with arteriosclerotic heart 
disease is presently evaluated as 30 percent disabling under 
Diagnostic Code 7005-7101 for arteriosclerotic heart disease 
with arterial hypertension.  The regulations pertaining the 
rating cardiovascular disorders, to include hypertension and 
arteriosclerotic heart disease, were changed, effective 
January 12, 1998.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has stated that where the law or regulation changes during 
the pendency of a case, the version most favorable to the 
veteran will generally be applied.  See West v. Brown, 7 Vet. 
App. 70 (1994); Hayes v. Brown, 5 Vet. App. 60 (1993); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In the instant case, 
the Board will consider whether the appellant is entitled to 
a higher rating under both the old and the new regulations 
for the period from January 12, 1998 onward; prior to that 
date, only the old regulations are applicable.  See VA O.G.C. 
Prec. 3-2000 (April 10, 2000).

A.  Medical evidence.

Review of the medical evidence of record reveals that the 
appellant was treated at the San Pablo Hospital on a number 
of occasions between 1985 and 1992.  While hospitalized in 
February and March of 1985, the appellant had blood pressure 
readings of 170/110; 150/100; and 130/90 recorded.  A chest 
x-ray demonstrated that the appellant's heart was of normal 
size.  In June 1985, blood pressure readings of 140/100; 
170/110; and 160/110 were recorded.  In November 1987, a 
normal electrocardiogram was demonstrated and blood pressure 
readings of 150/110; 140/100; and 150/90 were recorded.  In 
March 1992, the appellant was admitted with a diagnosis of 
angina pectoralis; he underwent cardiac catheterization with 
a resultant ejection fraction of greater than 60% recorded.  
He was also noted to have a blood pressure reading of 
150/110.  

The evidence of record includes a written statement, dated in 
December 1992, from a private physician who had treated the 
appellant.  The physician stated that he was treating the 
appellant for nonobstructive coronary artery disease and 
uncontrolled arterial hypertension, among other diagnoses.  
The physician also stated that the appellant's diastolic 
blood pressure readings were "always above 110-120."  He 
also noted that there is flushing of the face when the 
diastolic reading is above 120.

The appellant also received medical treatment and 
examinations at VA facilities.  In August 1992, the appellant 
underwent a VA medical examination; he complained of chest 
pain and trouble sleeping.  He denied ankle edema.  The 
appellant was noted to be taking blood pressure medication.  
Examination of the eyes revealed thinning of the arterioles, 
increased light reflex and AV nicking.  Chest expansion was 
normal and symmetrical and there was no evidence of 
cardiomegaly.  A chest x-ray revealed a normal heart.  Blood 
pressure readings of 150/100; 144/94; and 130/90 were 
recorded.  The examiner rendered a diagnosis of arterial 
hypertension under therapy.  An addendum opinion, dated in 
November 1992, stated that there was a causal relationship 
between the appellant's arteriosclerotic disease and his 
service-connected arterial hypertension.

In November 1994, the appellant was treated for cellulitis of 
his left foot; his blood pressure was recorded as 120/80.  In 
May 1995, the appellant was treated in a VA ER on two 
occasions for complaints of chest pain, dizziness and 
shortness of breath.  A chest x-ray was normal and blood 
pressure readings of 130/90; 144/95; and 134/95 were 
recorded.  

In September 1995, the appellant underwent a VA medical 
examination.  Examination of the eyes revealed increased 
arteriolar thinning and AV nicking.  Examination of the chest 
demonstrated symmetric expansion.  Blood pressure readings of 
170/110; 176/110; and 180/110 were recorded.  The examiner 
rendered a diagnosis of uncontrolled arterial hypertension 
and hypertensive cardiovascular disease.  His hypertension 
was noted to be moderately severe in spite of his 
medications.  

In January 1997, the appellant sought treatment for 
complaints of stabbing chest pain.  An electrocardiogram was 
said to be essentially within normal limits.  Blood pressure 
readings of 206/132; 188/120; 150/90; and 160/104 were 
recorded.  A VA medical progress note, dated in July 1997, 
indicates that the appellant had unexplained dizziness and 
atypical chest pain.  A blood pressure reading of 140/90 was 
recorded.  The appellant's blood pressure was noted to be 
"well controlled."

The appellant was scheduled for a VA stress test in July 
1997, but that test was terminated after 50 seconds when the 
appellant complained of dizziness and shortness of breath- 
rendering the test results nondiagnostic.  A maximum blood 
pressure of 160/100 was recorded.

In April 1998, the appellant underwent a VA renal 
examination; his blood pressure was recorded as 192/120.  
That same month, the appellant underwent a VA hypertension 
examination.  He did not complain of dyspnea on exertion.  He 
described an atypical angina involving stabbing pain.  The 
examiner stated that the appellant's heart size was normal, 
as confirmed by electrocardiogram and that there was no 
evidence of congestive heart failure.  Blood pressure 
readings of 192/110; 190/120; and 200/130 were recorded.  The 
examiner rendered a diagnosis of hypertensive 
arteriosclerotic heart disease with old myocardial 
infarction, atypical angina and no left ventricular failure.  
In an addendum dated in November 1998, the examiner stated 
that the appellant's blood pressure had been in control as of 
July 1997, but by April 1998, it was again out of control.  
However, the examiner also stated that, following an 
extensive review of the claims file, he was unable to find 
enough clinical evidence to adequately substantiate 
significant industrial impairment as a result of the service-
connected cardiovascular condition.  He wrote that the 
clinical course shown on record is not indicative of 
significant industrial impairment secondary to the 
cardiovascular problem.

B.  Restoration of 40 percent evaluation.

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e).  Furthermore, the regulations provide 
that the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  The veteran is also to 
be informed that he/she may request a predetermination 
hearing, provided that the request is received by the VA 
within 30 days from the date of the notice.  If additional 
evidence is not received within the 60 day period and no 
hearing is requested, final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of 
notice to the veteran expires.  38 C.F.R. § 3.105(e),(h).

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued.  
38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(e).

A claim for "restoration" may also require consideration of 
38 C.F.R. § 3.344.  According to this regulation, a reduction 
in a rating that has "stabilized" for five years or more, may 
not be reduced on the basis of only one examination, unless 
all the evidence of record clearly shows that a sustained 
improvement has occurred.  The Court, in Lehman v. Derwinski, 
1 Vet. App. 339 (1991), held that this five-year period is 
merely a guideline, and that the entire clinical record must 
be reviewed in order to determine whether, in fact, the 
disorder in issue has actually "stabilized."

Additionally, 38 C.F.R. § 3.344 provides that a rating 
decision will not be reduced based upon an examination that 
is "...less full and complete than those on which payments were 
authorized or continued..."  This regulation further states 
that "[r]atings on account of diseases which become 
comparatively symptom free (findings absent) after prolonged 
rest...will not be reduced on examinations reflecting the 
results of bed rest."  Moreover, although the evidence may 
show that some improvement has occurred, the rating agency 
must consider "...whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life."  38 C.F.R. § 3.344.  The 
provisions apply to ratings which have continued for five 
years or more and not to disabilities which have not become 
stabilized and are likely to improve.  38 C.F.R. § 3.344(c).

In this case, the RO proposed, in November 1992, to reduce 
the schedular rating for the appellant's service-connected 
hypertension disability from 40 percent to 30 percent.  The 
appellant was notified of this proposed reduction that same 
month; he was also notified that he had 30 days to request a 
hearing and 60 days to submit additional evidence.  While the 
appellant did submit a written statement from his private 
physician, dated in December 1992, he did not request a 
hearing.  In February 1993, after considering the evidence of 
record, including the December 1992 physician statement, the 
RO reduced the disability evaluation for the appellant's 
service-connected hypertension disability from 40 percent to 
30 percent, to take effect on May 1, 1993.  The appellant was 
notified of this reduction by letter dated February 24, 1993.  
Accordingly, making the reduction effective from May 1, 1993, 
was proper under the regulation.

This reduction was based on the medical information contained 
in the San Pablo Hospital records, dated between July 1979 
and November 1987; the report of a VA medical examination 
conducted in August 1992, with a November 1992 addendum; and 
the December 1992 private physician statement.  This evidence 
is comparable the amount and type of evidence considered in 
the March 1980 rating decision which granted the 40 percent 
evaluation and therefore the provisions of 38 C.F.R. § 3.344 
have been satisfied.

In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

The evidence of record establishes that the appellant's 
cardiac disability does not currently approximate the 
criteria for the 40 evaluation under Diagnostic Code 7101, 
arterial hypertension.  Specifically, a 40 percent evaluation 
under the old regulations requires diastolic pressure 
readings predominantly 120 or more and moderately severe 
symptoms, and the maximum 60 percent rating under that 
Diagnostic Code is warranted for diastolic pressure 
predominantly 130 or more and severe symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  Review of the medical 
evidence of record reveals almost 30 blood pressure readings; 
only five of those readings included diastolic readings of 
120 or more.  Furthermore, the private doctor statement of 
December 1992 appears to indicate that most of the 
appellant's blood pressure readings were between 110 and 120, 
with some more than 120.   

Thus, the negative evidence outweighs the positive, since the 
clinical evidence of record, dated between 1985 and the 
present, does not indicate that the cardiovascular condition 
produces an significant industrial impairment.  In short, 
while the appellant's condition has been described as 
uncontrolled arterial hypertension, diastolic blood pressures 
predominantly 120 or more and moderately severe symptoms have 
not been shown during the past several years.  The Board 
notes that the appellant's increase to 40 percent, granted 
pursuant to a rating decision issued in March 1980, was based 
entirely on the report of one single VA medical examination 
which included a couple of diastolic readings of more than 
120.  The reduction was based on consideration of private 
medical and hospital records, as well as VA treatment records 
and examination reports, all of which included multiple 
diastolic blood pressure readings taken on multiple 
occasions.

Considering the pre-1998 version of the rating criteria for 
evaluating cardiovascular disorders, it is clear that the 
medical evidence at the time of the February 1993 rating 
decision reflected significant improvement in the appellant's 
health, as compared to the evidence present at the time of 
the March 1980 rating decision.  As such, the Board finds 
that the rating reduction from 40 percent for hypertension, 
to 30 percent for arteriolosclerotic heart disease with 
hypertension, was proper. 

C.  Entitlement to a rating in excess of 30 percent.

The RO had originally evaluated the appellant's hypertension 
pursuant to those regulations in effect prior to January 
1998.  However, pursuant to the Board's remand, a 
Supplemental Statement of the Case was issued, in January 
1999, which concluded that an increased evaluation was not 
warranted under the new rating criteria.

According to the hypertensive heart disease regulations in 
effect prior to January 1998, a 30 percent evaluation is 
warranted for definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, or moderate dyspnea on 
exertion.  38 C.F.R. § 4.194, Diagnostic Code 7007 (1997).  A 
60 percent rating is warranted for marked enlargement of the 
heart, confirmed by roentgenogram, or the apex beat beyond 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, or more than light manual labor is 
precluded.  Id.  A 100 percent evaluation is warranted where 
there are definite signs of congestive failure or more than 
sedentary employment is precluded.  Id.

According to the arteriosclerotic heart disease regulations 
in effect prior to January 1998, a 30 percent evaluation is 
warranted following typical coronary occlusion or thrombosis, 
or with history of substantiated anginal attack with ordinary 
manual labor feasible.  38 C.F.R. § 4.194, Diagnostic Code 
7005 (1997).  A 60 percent evaluation is warranted following 
typical history of acute coronary occlusion or thrombosis, or 
with history of substantiated repeated angina attacks with 
more than light manual labor not feasible.  Id.  A 100 
percent rating is warranted during and for 6 months following 
acute illness from coronary occlusion or thrombosis, with 
circulatory shock, etc. or after 6 months, with chronic 
residuals findings of congestive heart failure or angina on 
moderate exertion or more that sedentary employment 
precluded.  Id.

The criteria for hypertensive heart disease and 
arteriosclerotic heart disease are the same under the new 
regulations.  Under either Diagnostic Code, a 30 percent 
evaluation is warranted where a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic 
Codes 7005, 7007 (1999). A 60 percent rating is for 
application where there is more than one episode of acute 
congestive heart failure in the past year, or a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.  A 100 percent rating is 
warranted for chronic congestive heart failure, or workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Id.

The Board also notes that the regulations for hypertensive 
vascular disease (essential arterial hypertension) may be 
applicable in this case.  Under the old regulations, a 40 
percent rating is warranted for diastolic pressure 
predominantly 120 or more and moderately severe symptoms, and 
the maximum 60 percent rating under that Diagnostic Code is 
warranted for diastolic pressure predominantly 130 or more 
and severe symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).  The notes following this Diagnostic Code indicate 
that there should be careful attention to diagnosis and 
repeated blood pressure readings for the 40 and 60 percent 
evaluations.  The new regulations state that a 40 percent 
evaluation is warranted when the diastolic pressure is 
predominantly 120 or more, and a 60 percent evaluation 
requires diastolic pressure of predominantly 130 or more, or 
systolic pressure predominantly 200 or more.  38 C.F.R. Part 
4, Code 7101 (1999).

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to a rating in excess of 30 percent between May 1, 1993, and 
January 12, 1998 (the date of the promulgation of the new 
rating criteria).  The evidence does not support a finding of 
entitlement to a rating in excess of 30 percent since May 1, 
1993, under the old rating criteria.

First, as previously noted, in order to be entitled to the 60 
percent disability evaluation under the old rating criteria 
for hypertensive heart disease, the evidence would have to 
show hypertensive heart disease with marked enlargement of 
the heart, confirmed by roentgenogram, or the apex beat 
beyond midclavicular line, or sustained diastolic 
hypertension, diastolic 120 or more, which may later have 
been reduced, dyspnea on exertion, more than light manual 
labor is precluded.  The medical evidence, noted above, does 
not show marked enlargement of the heart.  In fact, no 
enlargement of the heart has ever been clinically noted.  
There is no medical evidence of apex beat beyond the 
midclavicular line.  There is also no medical evidence of 
sustained diastolic hypertension with diastolic readings of 
120 or more.  The medical evidence shows that the veteran's 
diastolic readings over the past several years have mostly 
been 110 or less.  Finally, the medical evidence does not 
show regular dyspnea on exertion or that more than light 
manual labor is precluded.  There is a medical opinion of 
record that the clinical course of the appellant's 
cardiovascular condition is not indicative of significant 
industrial impairment.

Second, as previously noted, in order to be entitled to the 
60 percent disability evaluation under the old rating 
criteria for arteriosclerotic heart disease, the evidence 
would have to show a typical history of acute coronary 
occlusion or thrombosis or a history of substantiated 
repeated angina attacks with more than light manual labor not 
feasible.  The medical evidence, noted above, does not show a 
history of acute illness from coronary occlusion or 
thrombosis- the appellant has been diagnosed with 
nonobstructive coronary artery disease, not obstructive 
disease.  Further, the medical evidence does not show 
substantiated, repeated angina attacks or that more than 
light manual labor is not feasible.  The medical records only 
show complains of stabbing chest pains which do not correlate 
with typical angina.

Third, in order to be entitled to the 40 percent disability 
evaluation under the old rating criteria for hypertensive 
vascular disease, the evidence would have to show diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms.  As noted above, the appellant's diastolic pressure 
readings have consistently been below 120.  Further, the 
evidence does not show moderately severe symptoms of 
hypertensive vascular disease.

Nor does the evidence support a finding of entitlement to a 
rating in excess of 30 percent since January 12, 1998, under 
either the old or the new regulations.  As explained above, 
at no time since May 1, 1993, has the medical evidence 
supported a finding of a rating in excess of 30 percent under 
the old criteria for hypertensive or arteriosclerotic heart 
disease or hypertensive vascular disease.  Since the 
effective date of the new regulations, the medical evidence 
does not show that an increased rating is warranted under the 
amended rating criteria.

First, the Board notes that the criteria for hypertensive 
vascular disease did not change significantly.  Other than 
slightly different notes following Diagnostic Code 7101, the 
sole change in the new Diagnostic Code is the elimination of 
the criteria of severity of symptoms from the regulation.  
Thus, the rationale for denying an increased evaluation under 
the old criteria is the same as that for denying an increased 
evaluation under the new criteria.  As detailed above, the 
appellant's diastolic pressure was not predominantly 120 or 
more.

Second, as previously noted, in order to be entitled to the 
60 percent disability evaluation under the new rating 
criteria for arteriosclerotic heart disease (or hypertensive 
heart disease, as the criteria is now the same) the medical 
evidence must show more than one episode of acute congestive 
heart failure in the past year, or that a workload of greater 
than 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
There are no diagnostic stress test results of record that 
demonstrate that the appellant meets any of the criteria 
necessary for a 60 percent rating; that is, there is no 
diagnostic evidence that a workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope.  The medical evidence, 
specifically the April 1998 VA heart examination stated that 
the appellant demonstrated no evidence of congestive heart 
failure.  Finally, the appellant's left ventricular function 
was described as normal in the April 1998 heart examination 
report and the March 1992 private hospital cardiac 
catheterization had resulted in an ejection fraction of 
greater than 60 percent.

For these reasons, it is found that the 30 percent evaluation 
currently assigned to the appellant's service-connected 
hypertension with arteriosclerotic heart disease is adequate.  
In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for a rating in 
excess of 30 percent between May 1, 1993, and January 12, 
1998, according to the old rating criteria, and is against an 
evaluation in excess of 30 percent between January 12, 1998, 
and the present, under either the old or the new rating 
criteria.


ORDER

Restoration of a 40 percent evaluation for hypertension with 
arteriosclerotic heart disease, currently evaluated as 30 
percent disabling, is denied.

Entitlement to an increased evaluation for hypertension with 
arteriosclerotic heart disease, currently evaluated as 30 
percent disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

